FERGUSON, Circuit Judge,
dissenting:
I must dissent because the hearing officer, the district court and the majority are in error as a matter of law in concluding that a student’s behavioral problems which are not caused by any specific learning disability can require the public school system to pay for private schooling.
*898The record in this case demonstrates that public schools are not required to assume responsibility for the volitional behavior of a student simply because that student qualifies for special education under the Individuals with Disabilities Education Act (“IDEA”). 20 U.S.C. § 1400 et seq.
BACKGROUND
Jeremy Wartenberg was a high school student who suffers from a mild, specific learning disability, a language processing problem. It is undisputed that Jeremy is eligible for special education and related services under IDEA based on his specific learning disability. 20 U.S.C. § 1401(a)(1)(A); 34 C.F.R. § 300.7(b)(10). Jeremy is also an adolescent whose conduct is marked by a distinct lack of conscience. Jeremy’s defiant, hostile and antisocial behavior has been directed towards teachers and administrators at school, as well as towards his family at home.
Jeremy attended public schools in the Capistrano Unified School District (“Capistrano District”) from kindergarten through ninth grade, when his parents unilaterally withdrew him from Capistrano Valley High School.1 In seventh grade, Jeremy was temporarily removed from school by his parents and admitted to College Hospital in response to his extreme behavioral problems. Upon Jeremy’s discharge from College Hospital, he returned to the eighth grade at Newhart Junior High School in the Capistrano District. He completed junior high at Newhart, under an Individualized Education Program composed of regular classes and one hour of special education per day.
In high school Jeremy’s behavioral problems worsened. Additional Individualized Education Program assessment meetings were held and a new treatment plan was developed. Jeremy’s Individualized Education Program included weekly individual therapy, collateral therapy for his parents, consultations with a behavior management specialist to establish a behavioral system integrating home and school, and weekly meetings between Jeremy’s teachers and his parents. The school district conducted additional Individualized Education Program assessments throughout 1989 and 1990. The school district ultimately concluded that Jeremy’s scholastic failures did not result from his specific learning disability, but rather were solely the result of his defiant and antisocial behavioral problems. Jeremy was eventually diagnosed as also having attention-deficit disorder and a conduct disorder.
In school, Jeremy threatened others with “I want to kill you” and defied teachers’ commands with profanities. Jeremy’s behavior at home was equally as terrifying. During his mother’s pregnancy with a second child, Jeremy kicked her, hit her in the stomach, and stated that he wanted to kill the baby. Jeremy has set fires, lied and shoplifted. His mother was forced to leave the family home with her younger son for an extended period of time for fear of Jeremy injuring the baby.
Jeremy received passing grades and was an acceptable student when he attended class, did his homework, and was not truant. When Jeremy chose to be defiant and antisocial, his grades dropped. There is no evidence that the special education programs the school provided for Jeremy were an inadequate response to Jeremy’s mild, specific learning disability. Jeremy’s parents, however, were dissatisfied with members of the school district’s Individualized Education Program assessment team and with Jeremy’s persistent anti-social behavior. In response to their frustration, Jeremy’s parents unilaterally placed Jeremy in a private school and sought reimbursement and attorneys’ fees from the school district.
The majority has ruled that the public school system must pay for Jeremy’s private education and his parents’ attorneys’ fees. I maintain that it does not.
APPLICABLE LAW
The key to the error in this case is the deliberate and explicit rejection by the administrative hearing officer and the district court of the requirement of causation. The *899majority assert that the hearing officer “meticulously analyzed” the evidence and determined that Jeremy’s failure was “caused primarily by his covered disability”. However, the hearing officer made no such finding. The hearing officer concluded that:
Jeremy’s disorder in attention is the processing disorder that is the primary cause of his specific learning disability.
Finding that Jeremy’s attention-deficit disorder causes his qualified learning disability is not, as the hearing officer, the district court, and the majority impute, the same as finding that Jeremy’s learning disability causes his behavioral problems. The cause of Jeremy’s qualified learning disability is immaterial to the resolution of this case. The question before the hearing officer and the district court was whether Jeremy’s specific learning disability caused his behavioral problems and there was no evidence offered that it did.
This court’s review of a state hearing officer’s decision under IDEA involves a two-step analysis. First, the court must determine whether IDEA’S procedural requirements have been met. Then, the court must establish whether IDEA’S substantive component, requiring the state to provide an “appropriate” education from which a child can benefit, has been satisfied. Union School Dist. v. Smith, 15 F.3d 1519, 1524 (9th Cir.), cert. denied, — U.S. -, 115 S.Ct. 428, 130 L.Ed.2d 341 (1994) (citations omitted). The state hearing officer erred in her analysis of the adequacy of Capistrano District’s Individualized Education Program for Jeremy.
The hearing officer concluded that Capistrano District’s Individualized Education Program for Jeremy was inadequate because Jeremy was not benefiting from his education. As a result, she found that Jeremy’s parents are entitled to reimbursement for his private placement. However, the states need only provide qualified children with a “basic floor of opportunity” through a program “individually designed to provide educational benefit to the handicapped child.” Gregory K. v. Longview School Dist., 811 F.2d 1307, 1314 (9th Cir.1987) (quoting Hendrick Hudson Central School Dist. v. Rowley, 458 U.S. 176, 197 n. 21, 200-01, 102 S.Ct. 3034, 3046 n. 21, 3048, 73 L.Ed.2d 690 (1982)). The record is clear that Capistrano District designed a program from which Jeremy could have benefited, had he chosen to do so.
To qualify under IDEA, a child must satisfy three criteria: (i) he must suffer from one or more of the categories of impairments delineated in IDEA, (ii) his impairment must adversely affect his educational performance, and (iii) his qualified impairment must require special education and related services. Dennis E. Cichon, Responsibility Under the Education For All Handicapped Children Act of 1975, 48 Ohio St.L.J. 1089, 1112 (1987). If a school district fails to provide free appropriate education from which a qualified child can benefit, a parent has an equitable right to reimbursement for a private educational placement. W.G. v. Board of Trustees, 960 F.2d 1479, 1485 (9th Cir.1992) (citing Burlington School Comm. v. Mass. Dep’t of Educ., 471 U.S. 359, 105 S.Ct. 1996, 85 L.Ed.2d 385 (1985)). However, a nexus must exist between the qualified impairment and the necessity of a private placement.
DISCUSSION
The statutory language of 20 U.S.C. § 1401(a)(l)(A)(ii) establishes a causation requirement for receipt of benefits under IDEA:
(a)(1)(A) The term “children with disabilities” means children — (ii) who, by reason thereof, need special education and related services. (Emphasis added.)
Absent such a causation requirement, school districts could be forced to pay for special education and related services, including private placements, for emotionally disturbed students whose inability to benefit from education does not result from any qualified disability, but rather results from problems at home such as physical abuse or the emotional trauma that often accompanies divorce. Here, the school district agrees that Jeremy qualifies for special education because of his specific learning disability. However, the school district contends that Jeremy’s behavioral problems which inhibit his learning are caused by his diagnosed conduct disorder and not by his specific learning disability.
*900The hearing officer, the district court and the majority err in their analysis of Jeremy’s need for a private placement in two ways. First, they rely on the hearing officer’s wrong conclusion that causation is not the legal test for determining whether a private placement is required under IDEA. Secondly, they confuse Jeremy’s specific learning disability with his diagnosed attention-deficit disorder and ignore his diagnosed conduct disorder. Neither the state hearing officer nor the district court found that Jeremy’s qualified specific learning disability significantly affected his behavioral conduct at home or at school.
It is clear that the analysis of behavioral causation must be the starting point for determining the responsibilities of public schools under IDEA. If causation were not required, then every impediment to learning, regardless of whether or not it was a learning disability, could qualify a student for a private placement. Yet, the hearing officer held:
Much of the testimony in the hearing addressed whether Jeremy suffers from an attention-deficit disorder and whether this disorder in fact causes his emotional and behavioral problems. It should be noted, however, that the standard the courts use does not make causation part of the analysis but instead focuses on the ability to segregate a student’s medical, social or emotional problems from the learning process. (Emphasis added.)
While segregability may be a subsequent question which must be addressed in residential placement cases, see Clovis Unified School Dist. v. Office of Administrative Hearings, 903 F.2d 635, 643 (9th Cir.1990), Kruelle v. New Castle County School Dist., 642 F.2d 687, 693 (3rd Cir.1981), it is not the test for evaluating volitional behavior.
This court, in Doe v. Maher, 793 F.2d 1470 (9th Cir.1986), aff'd sub nom., Honig v. Doe, 484 U.S. 305, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988) (holding that a handicapped child may be expelled if his misbehavior is not a manifestation of his handicap), applied a causation test when considering whether student misconduct, unrelated to a qualified impairment, is protected under IDEA. Maher, 793 F.2d at 1482. Expulsion cases like Maher directly address whether a handicapped child’s misbehavior can result from factors outside of his handicapping condition. Like expulsion, private placement may be necessary to address a child’s behavioral problems, but may not be covered by IDEA. The school district is not responsible for a child whose learning disability is not the cause of his educational failure.
Jeremy had the ability to control his behavior. It is true that you cannot differentiate Jeremy’s conduct from the fact that he was not learning. Jeremy’s behavioral problems caused his failure to learn. However, the hearing officer explicitly ignored the fact that Jeremy can only qualify for a private placement if his qualifying learning disability caused his behavioral problems. It is not the government’s responsibility to intercede every time a parent abdicates his or her parenting responsibilities. IDEA does not require the school district to assume the cost for such deliberate behavior. Jeremy’s specific learning disability, a language processing problem, does not justify private schooling at the expense of the school district.
The hearing officer, district court and majority also confuse Jeremy’s diagnosed attention-deficit disorder with his specific learning disability. They assert that Jeremy’s attention-deficit disorder, as the probable cause of his specific learning disability, qualify him for a private placement. The record demonstrates that, in addition to his specific learning disability, Jeremy also has attention-deficit disorder. The Diagnostic and Statistical Manual III-R (“the Manual ”), upon which all parties rely, defines attention-deficit disorder as a condition persisting for at least six months in which a child fidgets, cannot remain seated, blurts out answers, shifts from one uncompleted activity to another, or cannot play quietly. Jeremy’s parents did not place him in a private school because he exhibited such traits. Moreover, the programs specifically designed for Jeremy at the public school were comprehensive and adequate to handle such a problem. While attention-deficit disorder, like a specific learning disability, is an organic disorder, there is *901no basis in reason or law to justify it resulting in a private placement.
Jeremy also has a conduct disorder. The Manual enumerates some of the symptoms indicative of a conduct disorder as stealing, running away from home overnight, lying, fire-setting, truancy, and physical cruelty. These were the behavioral problems which led Jeremy’s parents to put him in a private school. The evidence is clear that Jeremy’s behavioral problems resulted from his conduct disorder and not his attention-deficit disorder. When he wanted to control his behavior, he succeeded in school; when he chose not to control his behavior, he failed.
The hearing officer, in her findings of fact and conclusions of law, rejects the requirement of causation with respect to Jeremy’s specific learning disability. Yet in her discussion of attention-deficit disorder, the hearing officer specifically relies on it. She states:
Much of the testimony in the hearing addressed whether Jeremy suffers from an attention-deficit disorder and whether this disorder in fact causes his emotional and behavioral problems ... The Hearing Officer therefore finds that Jeremy does suffer from an attention-deficit disorder.
[Wjhile the evidence indicates that Jeremy may have a conduct disorder which results in some of his behavioral problems, Jeremy’s disorder in attention is a substantial cause of his negative behaviors. (Emphasis added.)
The hearing officer finds that Jeremy’s misbehavior was not caused by his specific learning disability, but was substantially caused by his attention-deficit disorder. She concludes that because attention-deficit disorder “can” be part of a specific learning disability, Jeremy qualifies for private placement. The latter is subject to being clearly erroneous. There is no evidence that Jeremy’s misbehavior at home or his threats to kill people at school were substantially caused by his lack of attention. Jeremy’s behavioral problems which resulted in his private placement are manifestations of his conduct disorder and his conduct disorder does not qualify him for benefits under IDEA.
Even if one accepts the hearing officer’s conclusions as supported by the evidence as a matter of law, a diagnosis of attention-deficit disorder does not qualify a child for protection under IDEA.
While Jeremy’s attention-deficit disorder may be an “organic disorder” and may be the cause of his behavioral problems, mere diagnosis of attention-deficit disorder does not qualify a child for protection under IDEA. See 20 U.S.C. § 1401(a)(1)(A); 34 C.F.R. § 300.7; Camden (MO) R-III Sch. Dist., 20 IDELR 197 (1993) (implying that only the American’s with Disabilities Act and § 504 of the Rehabilitation Act are violated by not evaluating a student for attention-deficit disorder). Both the hearing officer and the district court rely on a letter promulgated by the Department of Education in 1991 to conclude that Jeremy’s attention-deficit disorder is sufficient to qualify Jeremy for protection. The explanatory letter, however, does not purport to establish attention-deficit disorder as a qualifying disability. In fact, the letter states that Congress explicitly decided not to include attention-deficit disorder as a qualified impairment in the 1990 amendments to IDEA. The Department of Education letter clarifies that a child diagnosed with attention-deficit disorder or attention-deficit hyperactive disorder may qualify as handicapped under IDEA only if their attention-deficit disorder or attention-deficit hyperactive disorder is so severe that it qualifies as a specific learning disability. (Letter from U.S. Dep’t of Educ. to Chief State School Officers of 9/16/91, at 1-4.) Jeremy was never so assessed. It is undisputed that Jeremy qualified for IDEA only on the basis of his language processing problem. It is also undisputed that Jeremy’s language processing problem did not cause his behavioral problems.
The hearing officer, the district court and the majority apply the wrong test to determine whether or not Jeremy’s education in the Capistrano District was adequate under IDEA. Jeremy is entitled to receive free appropriate public education from which he can derive educational benefit. Gregory K., 811 F.2d at 1314; Rowley, 458 U.S. at 201, 102 S.Ct. at 3048. Jeremy’s scholastic fail*902ure, however, was the direct result of volitional behavior. School districts bear the responsibility of educating disabled students; they do not bear the responsibility of parenting anti-social students.
I therefore dissent.

. For a portion of Jeremy’s sixth and seventh grade years, his parents withdrew him from the Capistrano District and enrolled him in a private school known as the ITOP Center for Learning.